EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Heckenlively on 18 August 2021.
The application has been amended as follows: 
Claim 21 is  amended as follows:
21. (currently amended) An integrally suppressed barrel for a firearm, the integrally suppressed barrel comprising: a firearm barrel, an outer sleeve, a front end cap; and a plurality of mesh layers; wherein said firearm barrel comprises a front barrel portion which includes a plurality of holes; wherein at least one hole of the plurality of holes is threaded and configured to receive a removable socket head plug; 
Claim 22 is cancelled. 
Claims 23-27 are made dependent from claim 21
Allowable Subject Matter
Claims 21 and 23-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 21, The prior art of record fails to disclose or render obvious the combination including: An integrally suppressed barrel for a firearm, the integrally suppressed barrel comprising: a firearm barrel, an outer sleeve, a front end cap; and a plurality of mesh layers; wherein said firearm barrel comprises a front barrel portion which includes a plurality of holes; wherein at least one hole of the plurality of holes is threaded and configured to receive a removable socket head plug;
Regarding independent claim 40, the prior art of record fails to disclose or render obvious the combination including An integrally suppressed barrel for a firearm, the integrally suppressed barrel comprising: a firearm barrel and an outer sleeve; wherein the firearm barrel further includes: an installation cavity; wherein the outer sleeve further includes: a cutout; wherein the cutout of the outer sleeve includes access to the installation cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641